DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
 
Response to Amendment
With respect to Applicant’s cancellation of original Claims 26 and 33, the outstanding 35 USC 112 rejections have been withdrawn.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-34 have been renumbered to 5-35.


Claims 1-3, 5-10, 12-26, 28-33 and 35 are objected to because of the following informalities:
Claim 1 recites on Line 18, “based on a mobilization of the processing function from the first processing node to the second processing node” which should “based on [[a]] the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 10 recites on Line 2, “based on mobilization of the processing function from the first processing node to the second processing node” which should “based on the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 12 recites on Line 3, “based on mobilization of the processing function from the first processing node to the second processing node” which should “based on the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 17 recites on Line 15, “based on a mobilization of the processing function from the first processing node to the second processing node” which should “based on [[a]] the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 26 recites on Line 2, “based on mobilization of the processing function from the first processing node to the second processing node” which should “based on the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 28 recites on Line 3, “based on mobilization of the processing function from the first processing node to the second processing node” which should “based on the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 33 recites on Line 20, “based on a mobilization of the processing function from the first processing node to the second processing node” which should “based on [[a]] the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claim 35 recites on Line 3, “based on mobilization of the processing function from the first processing node to the second processing node” which should “based on the mobilization of the processing function from the first processing node to the second processing node” and it has been interpreted as such for purposes of examination.
Claims 3, 5-10, 12-16, 18-26, 28-32 and 35 are also objected to since they depend from one of objected Claims 1, 17 or 33, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 12-16, 26 and 28-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12-16, 26 and 28-32 recite the limitation "wherein mobilizing the processing function comprises" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the Office has interpreted the limitation "wherein mobilizing the processing function comprises" in Claims 10, 12-16, 26 and 28-32 as reciting "wherein mobilizing the processing function from the first processing node to the second processing node comprises" based on the disclosure of the claims as originally filed September 27, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-19, 21-26, 28-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thambidorai in view of Ryder (US PGPUB 2012/0030343; hereinafter “Ryder”).
Claim 1: (Currently Amended)
Thambidorai discloses a system comprising: 
a processing device ([0044] “Client 110 may execute one or more applications for creating programs,” see Fig. 1 Client Computing System 110 comprising Processor 120.); and 
a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations (Fig. 1 Client Computing System 110 wherein Memory 130 comprises Applications 136. [0048] “Applications 136 may be used for constructing programs under the new programming mode.”)
comprising: 
modeling an application as a processing function ([0033] “An application constructs a program under the new model, and then submits it for execution. The program consists of a directed acyclic graph of operators,” wherein the “program” is an “application” and the “graph of operators” is a model of processing functions.); 
placing the processing function at a first processing node within a processing network ([0034] “Construction of the program includes defining operations that form nodes of the graph,” wherein each of the “operations” represents a “processing function”. [0040] “Each of the sub-graphs is executed at their respective locations, and each sub-graph is executed in a respective single thread.” [0089] “For operations without a location restriction, the programming model assigns a location to the operation,” wherein the “location” represents a “processing node”.); 
computing one or more optimization operations with respect to the processing function ([0051] “For graph partitioning, the graph is optimized to reduce overall network traffic.” [0089] “the programming model assigns a location to the operation. These locations may be selected to optimize the computation in some way.”); and 
mobilizing the processing function from the first processing node to a second processing node within the processing network in accordance with the one or more optimization operations ([0089] “For example, one node may generate a substantial amount of data but then be followed by a filter node which filters out 99% of the data. In this case, it is particularly advantageous to locate the filter node at the same location of the data generating node. Location assignment may occur as part of graph creation and partitioning” [0118] “FIG. 13B is transformed into FIG. 13C, for example, by growing sharded sub-graphs. Such growing includes adding neighboring nodes with unassigned locations into the sharded sub-graphs. Nodes D and G are candidates to be folded into sharded sub-graphs … Operation D is added to sub-graph 1313,” wherein the processing function “Operation D” is merged, i.e. mobilized, to processing location “SL”. Further [0119] “nodes D' and J are assigned to controller C” and [0120] “nodes D' and J are assigned to controller C.” [0163] “Even further, the techniques may be applied during writing of a program, and thus dynamically adapt to changes in the program.”).

With further regard to Claim 1, Thambidorai does not teach the following, however, Ryder teaches:
determining an improved performance with respect to a third processing node within the processing network based on a mobilization of the processing function from the first processing node to the second processing node; and mobilizing the processing function from the second processing node to the third processing node within the processing network based on the improved performance as determined based on a mobilization of the processing function from the first processing node to the second processing node ([0074] “a personal cloud can dynamically migrate services to improve the performance of the personal cloud. For example, a personal cloud can selectively activate the same service provided by different nodes based on the geographic proximity of a node to an end user or connection speed between nodes and an end user. The nodes with inactive services can then mirror or shadow the active node until the geographic proximity of the user changes.” [0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes,” wherein the “second processing node” is a “less power efficient node” and the “third processing node” is a “more power efficient node” and as such, in this case, the “service” would be migrated from the “less power efficient node” to the “more power efficient node”. [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth),” wherein the “service” is the “processing function”.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Thambidorai with the processing function mobilization, i.e. migration, as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim 2:
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein modeling the application comprises modeling the application as a first processing function and a second processing function ([0002] “An application constructs a program under the model, and then submits it for execution. The program consists of a directed acyclic graph of operators. Streams of values flow along edges in the graph from one operator to another. … Different operators in the same program may run on different machines. The programming model coordinates the execution of these operators on different machines and propagates data from one operator to another,” wherein each of the “operations” represents a “processing function”.).

Claim 3:
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to receive one or more messages from a first message source ([0007] “In some examples, a dynamic send operation may be executed on a computing device in the distributed architecture. The dynamic send operation sends a data input stream to all activations of a destination graph,” wherein the “data input” is the “one or more messages”. [0034] “Operations receive streams of values as input and send streams of values as output.” [0074] “Operator constructor functions, mentioned above, return a stream object. For example: Stream s=ZipConst(input,[‘label’,100]);”).

Claim [[4]] 5: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to perform one or more operations with respect to a data node ([0047] “the data 134 can be stored in computer registers, in a relational database as a table having a plurality of different fields and records, or XML documents.” [0054] “each datacenter 160-180 may also include a number of storage devices (not shown), such as hard drives, random access memory, disks, disk arrays, tape drives, or any other types of storage devices.” [0163] “The new programming model supports an unbounded number of shards, each transmitting tuples across the database to other shards,” wherein the disclosed interactions with a “database” are operations performed with respect to a “data node”, see Applicant’s published specification Paragraph [0032] which discloses that a database is a type of data node.).

Claim [[5]] 6: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to process one or more messages received from a first message source ([0007] “In some examples, a dynamic send operation may be executed on a computing device in the distributed architecture. The dynamic send operation sends a data input stream to all activations of a destination graph,” wherein the “data input” is the “one or more messages”. [0034] “Operations receive streams of values as input and send streams of values as output.” [0074] “Operator constructor functions, mentioned above, return a stream object. For example: Stream s=ZipConst(input,[‘label’,100]);”).

Claim [[6]] 7: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein the processing function is configured to provide one or more messages to another processing function executing within the processing network ([0041] “tuples are streamed between operators during execution, which leads to better pipelining across the overall program.” [0042] “Within a sub-graph, the new programming model is able to efficiently deliver data between operations via local procedure calls.”). 

Claim [[7]] 8: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches 
wherein the memory further stores instructions to cause the system to perform operations comprising receiving one or more updates associated with one or more aspects of at least one of the processing function, the first processing node, the second processing node, or the processing network ([0060] “FIG. 2B represents an updated graph, where the program is tweaked to add a cache of thumbnails keyed by image name. Accordingly, Lookup in Cache operation 226 is shown. Thumbnails of images that hit in the cache are passed directly to the output, via stream 228. The missed image names are sent to Lookup 230 as before, but via stream 227.”). 

Claim [[8]] 9: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 8 and Thambidorai further teaches 
wherein computing one or more optimization operations comprises computing the one or more optimization operations based on the one or more updates ([0163] “the techniques may be applied during writing of a program, and thus dynamically adapt to changes in the program.”). 

Claim [[9]] 10: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1. Thambidorai does not teach the following, however, Ryder teaches: 
wherein mobilizing the processing function comprises determining an improved performance of the application based on mobilization of the processing function from the first processing node to the second processing node ([0075] “As another example, the personal cloud can monitor device performance over time. For example, the personal cloud can determine the processor type, storage type and read speed (e.g., HDD or SDD), connection type (e.g., wired or wireless, and network type), connection speed, or other properties of each device. The personal cloud can then select the particular devices having more performing components for active nodes in the personal cloud (e.g., nodes providing services with which a user can interact),” wherein a device’s “processor type, storage type and read speed” is well-known to impact “performance of the application” installed on said device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Thambidorai with the determination to mobilize a processing function as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[11]] 12: (Currently Amended)

Thambidorai in view of Ryder teaches the system of claim 1. Thambidorai does not teach the following, however, Ryder teaches:
wherein mobilizing the processing function comprises determining an improved performance with respect to the processing network based on mobilization of the processing function from the first processing node to the second processing node ([0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes.” [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Thambidorai with the determination to mobilize a processing function as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[12]] 13: (Currently Amended)
Thambidorai in view of Ryder the system of claim 1. Thambidorai does not teach the following, however, Ryder teaches wherein mobilizing the processing function comprises: 
marking the first processing node to reflect that the processing function is being mobilized ([0077] “If, at step 804, the personal cloud instead determines that a service is to be migrated, process 800 can move to step 806. At step 806, the personal cloud can identify a particular service to migrate from the node. For example, the personal cloud can identify a catalog service, data service, healing or repair service, backup service, coordinating service, or other service provided to the personal cloud,” wherein some form of “marking” will necessarily occur in order to perform the step in Ryder which recites “identify a particular service to migrate from the node”.); 
initiating an instance of the processing function at the second processing node ([0078] “At step 808, the personal cloud can identify at least one other node to which the identified service can be migrated. For example, the personal cloud can identify a node having available resources (e.g., storage or processing) to receive the migrated service.”); 
activating the instance of the processing function at the second processing node ([0079] “At step 814, the personal cloud can direct the other node to activate the service. For example, the node can instruct the other node identified at step 808 to implement the service.”); and 
disabling the processing function as running on the first processing node ([0079] “At step 816, the node can cease operation of the identified service. For example, the node can stop receiving and sending data that corresponds to the service to other nodes of the personal cloud. As another example, the node can release or remove stored data that corresponds to the identified service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Thambidorai with the mobilization processes as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[13]] 14: (Currently Amended)
Thambidorai in view of Ryder the system of claim 1. Thambidorai does not teach the following, however, Ryder teaches wherein mobilizing the processing function comprises: 
activating an instance of the processing function at the second processing node ([0079] “At step 814, the personal cloud can direct the other node to activate the service. For example, the node can instruct the other node identified at step 808 to implement the service.”); and 
disabling the processing function as running on the first processing node ([0079] “At step 816, the node can cease operation of the identified service. For example, the node can stop receiving and sending data that corresponds to the service to other nodes of the personal cloud. As another example, the node can release or remove stored data that corresponds to the identified service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Thambidorai with the mobilization processes as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[14]] 15: (Currently Amended)
Thambidorai in view of Ryder the system of claim 1 and Thambidorai further teaches
wherein mobilizing the processing function comprises configuring the processing function as mobilized to the second processing node to request one or more messages from a first message source ([0058] “if album data is stored on a different server, the images(album_name) call requires a remote access. The lookup calls should be sent in parallel to a sharded service that returns the image data given an image name.” [0059] “This program construction produces the graph of FIG. 2A. … The programming model internally creates a remote procedure call (RPC) to the appropriate shard of this service,” wherein a “remote procedure call (RPC)” is a type of “request” operation.). 

Claim [[15]] 16: (Currently Amended)
Thambidorai in view of Ryder teaches the system of claim 1 and Thambidorai further teaches
wherein mobilizing the processing function comprises configuring the processing function as mobilized to the second processing node to perform one or more operations with respect to a data node ([0047] “the data 134 can be stored in computer registers, in a relational database as a table having a plurality of different fields and records, or XML documents.” [0054] “each datacenter 160-180 may also include a number of storage devices (not shown), such as hard drives, random access memory, disks, disk arrays, tape drives, or any other types of storage devices.” [0163] “The new programming model supports an unbounded number of shards, each transmitting tuples across the database to other shards,” wherein the disclosed interactions with a “database” are operations performed with respect to a “data node”, see Applicant’s published specification Paragraph [0032] which discloses that a database is a type of data node.).

Claim [[16]] 17: (Currently Amended)
Thambidorai discloses a method comprising: 
modeling an application as a processing function ([0033] “An application constructs a program under the new model, and then submits it for execution. The program consists of a directed acyclic graph of operators,” wherein the “program” is an “application” and the “graph of operators” is a model of processing functions.);
placing the processing function at a first processing node within a processing network ([0034] “Construction of the program includes defining operations that form nodes of the graph,” wherein each of the “operations” represents a “processing function”. [0040] “Each of the sub-graphs is executed at their respective locations, and each sub-graph is executed in a respective single thread.” [0089] “For operations without a location restriction, the programming model assigns a location to the operation,” wherein the “location” represents a “processing node”.);
computing one or more optimization operations with respect to the processing function ([0051] “For graph partitioning, the graph is optimized to reduce overall network traffic.” [0089] “the programming model assigns a location to the operation. These locations may be selected to optimize the computation in some way.”); 
mobilizing the processing function from the first processing node to a second processing node within the processing network in accordance with the one or more optimization operations ([0089] “For example, one node may generate a substantial amount of data but then be followed by a filter node which filters out 99% of the data. In this case, it is particularly advantageous to locate the filter node at the same location of the data generating node. Location assignment may occur as part of graph creation and partitioning” [0118] “FIG. 13B is transformed into FIG. 13C, for example, by growing sharded sub-graphs. Such growing includes adding neighboring nodes with unassigned locations into the sharded sub-graphs. Nodes D and G are candidates to be folded into sharded sub-graphs … Operation D is added to sub-graph 1313,” wherein the processing function “Operation D” is merged, i.e. mobilized, to processing location “SL”. Further [0119] “nodes D' and J are assigned to controller C” and [0120] “nodes D' and J are assigned to controller C.” [0163] “Even further, the techniques may be applied during writing of a program, and thus dynamically adapt to changes in the program.”).

With further regard to Claim [[16]] 17, Thambidorai does not teach the following, however, Ryder teaches:
determining an improved performance with respect to a third processing node within the processing network based on a mobilization of the processing function from the first processing node to the second processing node; and mobilizing the processing function from the second processing node to the third processing node within the processing network based on the improved performance as determined based on a mobilization of the processing function from the first processing node to the second processing node ([0074] “a personal cloud can dynamically migrate services to improve the performance of the personal cloud. For example, a personal cloud can selectively activate the same service provided by different nodes based on the geographic proximity of a node to an end user or connection speed between nodes and an end user. The nodes with inactive services can then mirror or shadow the active node until the geographic proximity of the user changes.” [0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes,” wherein the “second processing node” is a “less power efficient node” and the “third processing node” is a “more power efficient node” and as such, in this case, the “service” would be migrated from the “less power efficient node” to the “more power efficient node”. [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth),” wherein the “service” is the “processing function”.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai with the processing function mobilization, i.e. migration, as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[17]] 18: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein modeling the application comprises modeling the application as a first processing function and a second processing function ([0002] “An application constructs a program under the model, and then submits it for execution. The program consists of a directed acyclic graph of operators. Streams of values flow along edges in the graph from one operator to another. … Different operators in the same program may run on different machines. The programming model coordinates the execution of these operators on different machines and propagates data from one operator to another,” wherein each of the “operations” represents a “processing function”.).

Claim [[18]] 19: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to receive one or more messages from a first message source ([0007] “In some examples, a dynamic send operation may be executed on a computing device in the distributed architecture. The dynamic send operation sends a data input stream to all activations of a destination graph,” wherein the “data input” is the “one or more messages”. [0034] “Operations receive streams of values as input and send streams of values as output.” [0074] “Operator constructor functions, mentioned above, return a stream object. For example: Stream s=ZipConst(input,[‘label’,100]);”).

Claim [[20]] 21: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to perform one or more operations with respect to a data node ([0047] “the data 134 can be stored in computer registers, in a relational database as a table having a plurality of different fields and records, or XML documents.” [0054] “each datacenter 160-180 may also include a number of storage devices (not shown), such as hard drives, random access memory, disks, disk arrays, tape drives, or any other types of storage devices.” [0163] “The new programming model supports an unbounded number of shards, each transmitting tuples across the database to other shards,” wherein the disclosed interactions with a “database” are operations performed with respect to a “data node”, see Applicant’s published specification Paragraph [0032] which discloses that a database is a type of data node.).

Claim [[21]] 22: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein placing the processing function at the first processing node comprises configuring the processing function to process one or more messages received from a first message source ([0007] “In some examples, a dynamic send operation may be executed on a computing device in the distributed architecture. The dynamic send operation sends a data input stream to all activations of a destination graph,” wherein the “data input” is the “one or more messages”. [0034] “Operations receive streams of values as input and send streams of values as output.” [0074] “Operator constructor functions, mentioned above, return a stream object. For example: Stream s=ZipConst(input,[‘label’,100]);”).

Claim [[22]] 23: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein the processing function is configured to provide one or more messages to another processing function executing within the processing network ([0041] “tuples are streamed between operators during execution, which leads to better pipelining across the overall program.” [0042] “Within a sub-graph, the new programming model is able to efficiently deliver data between operations via local procedure calls.”).

Claim [[23]] 24: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
further comprising receiving one or more updates associated with one or more aspects of at least one of the processing function, the first processing node, the second processing node, or the processing network ([0060] “FIG. 2B represents an updated graph, where the program is tweaked to add a cache of thumbnails keyed by image name. Accordingly, Lookup in Cache operation 226 is shown. Thumbnails of images that hit in the cache are passed directly to the output, via stream 228. The missed image names are sent to Lookup 230 as before, but via stream 227.”).

Claim [[24]] 25: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[23]] 24 and Thambidorai further teaches 
wherein computing one or more optimization operations comprises computing the one or more optimization operations based on the one or more updates ([0163] “the techniques may be applied during writing of a program, and thus dynamically adapt to changes in the program.”). 

Claim [[25]] 26: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17. Thambidorai does not teach the following, however, Ryder teaches:
wherein mobilizing the processing function comprises determining an improved performance of the application based on mobilization of the processing function from the first processing node to the second processing node ([0075] “As another example, the personal cloud can monitor device performance over time. For example, the personal cloud can determine the processor type, storage type and read speed (e.g., HDD or SDD), connection type (e.g., wired or wireless, and network type), connection speed, or other properties of each device. The personal cloud can then select the particular devices having more performing components for active nodes in the personal cloud (e.g., nodes providing services with which a user can interact),” wherein a device’s “processor type, storage type and read speed” is well-known to impact “performance of the application” installed on said device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai with the determination to mobilize a processing function as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[27]] 28: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17. Thambidorai does not teach the following, however, Ryder teaches:
wherein mobilizing the processing function comprises determining an improved performance with respect to the processing network based on mobilization of the processing function from the first processing node to the second processing node ([0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes.” [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai with the determination to mobilize a processing function as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[28]] 29: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17. Thambidorai does not teach the following, however, Ryder teaches wherein mobilizing the processing function comprises:
marking the first processing node to reflect that the processing function is being mobilized ([0077] “If, at step 804, the personal cloud instead determines that a service is to be migrated, process 800 can move to step 806. At step 806, the personal cloud can identify a particular service to migrate from the node. For example, the personal cloud can identify a catalog service, data service, healing or repair service, backup service, coordinating service, or other service provided to the personal cloud,” wherein some form of “marking” will necessarily occur in order to perform the step in Ryder which recites “identify a particular service to migrate from the node”.); 
initiating an instance of the processing function at the second processing node ([0078] “At step 808, the personal cloud can identify at least one other node to which the identified service can be migrated. For example, the personal cloud can identify a node having available resources (e.g., storage or processing) to receive the migrated service.”); 
activating the instance of the processing function at the second processing node ([0079] “At step 814, the personal cloud can direct the other node to activate the service. For example, the node can instruct the other node identified at step 808 to implement the service.”); and 
disabling the processing function as running on the first processing node ([0079] “At step 816, the node can cease operation of the identified service. For example, the node can stop receiving and sending data that corresponds to the service to other nodes of the personal cloud. As another example, the node can release or remove stored data that corresponds to the identified service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai with the mobilization processes as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[29]] 30: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17. Thambidorai does not teach the following, however, Ryder teaches wherein mobilizing the processing function comprises:
activating an instance of the processing function at the second processing node ([0079] “At step 814, the personal cloud can direct the other node to activate the service. For example, the node can instruct the other node identified at step 808 to implement the service.”); and 
disabling the processing function as running on the first processing node ([0079] “At step 816, the node can cease operation of the identified service. For example, the node can stop receiving and sending data that corresponds to the service to other nodes of the personal cloud. As another example, the node can release or remove stored data that corresponds to the identified service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai with the mobilization processes as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[30]] 31: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein mobilizing the processing function comprises configuring the processing function as mobilized to the second processing node to request one or more messages from a first message source ([0058] “if album data is stored on a different server, the images(album_name) call requires a remote access. The lookup calls should be sent in parallel to a sharded service that returns the image data given an image name.” [0059] “This program construction produces the graph of FIG. 2A. … The programming model internally creates a remote procedure call (RPC) to the appropriate shard of this service,” wherein a “remote procedure call (RPC)” is a type of “request” operation.). 

Claim [[31]] 32: (Currently Amended)
Thambidorai in view of Ryder teaches the method of claim [[16]] 17 and Thambidorai further teaches 
wherein mobilizing the processing function comprises configuring the processing function as mobilized to the second processing node to perform one or more operations with respect to a data node ([0047] “the data 134 can be stored in computer registers, in a relational database as a table having a plurality of different fields and records, or XML documents.” [0054] “each datacenter 160-180 may also include a number of storage devices (not shown), such as hard drives, random access memory, disks, disk arrays, tape drives, or any other types of storage devices.” [0163] “The new programming model supports an unbounded number of shards, each transmitting tuples across the database to other shards,” wherein the disclosed interactions with a “database” are operations performed with respect to a “data node”, see Applicant’s published specification Paragraph [0032] which discloses that a database is a type of data node.).

Claim [[32]] 33: (Currently Amended)
Thambidorai discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: 
modeling an application as a processing function ([0033] “An application constructs a program under the new model, and then submits it for execution. The program consists of a directed acyclic graph of operators,” wherein the “program” is an “application” and the “graph of operators” is a model of processing functions.);
placing the processing function at a first processing node within a processing network ([0034] “Construction of the program includes defining operations that form nodes of the graph,” wherein each of the “operations” represents a “processing function”. [0040] “Each of the sub-graphs is executed at their respective locations, and each sub-graph is executed in a respective single thread.” [0089] “For operations without a location restriction, the programming model assigns a location to the operation,” wherein the “location” represents a “processing node”.);
computing one or more optimization operations with respect to the processing function ([0051] “For graph partitioning, the graph is optimized to reduce overall network traffic.” [0089] “the programming model assigns a location to the operation. These locations may be selected to optimize the computation in some way.”).

With further regard to Claim 32, Thambidorai does not teach the following, however, Ryder teaches based on the one or more optimization operations, 
activating an instance of the processing function at a second processing node ([0079] “At step 814, the personal cloud can direct the other node to activate the service. For example, the node can instruct the other node identified at step 808 to implement the service.”),
disabling the processing function as running on the first processing node ([0079] “At step 816, the node can cease operation of the identified service. For example, the node can stop receiving and sending data that corresponds to the service to other nodes of the personal cloud. As another example, the node can release or remove stored data that corresponds to the identified service.”);
determining an improved performance with respect to a third processing node within the processing network based on a mobilization of the processing function from the first processing node to the second processing node; and mobilizing the processing function from the second processing node to the third processing node within the processing network based on the improved performance as determined based on a mobilization of the processing function from the first processing node to the second processing node ([0074] “a personal cloud can dynamically migrate services to improve the performance of the personal cloud. For example, a personal cloud can selectively activate the same service provided by different nodes based on the geographic proximity of a node to an end user or connection speed between nodes and an end user. The nodes with inactive services can then mirror or shadow the active node until the geographic proximity of the user changes.” [0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes,” wherein the “second processing node” is a “less power efficient node” and the “third processing node” is a “more power efficient node” and as such, in this case, the “service” would be migrated from the “less power efficient node” to the “more power efficient node”. [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth),” wherein the “service” is the “processing function”.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Thambidorai with the processing function mobilization, i.e. migration, as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[34]] 35: (Currently Amended)
Thambidorai in view of Ryder teaches the computer-readable medium of claim [[32]] 33. Thambidorai does not teach the following, however, Ryder teaches
wherein mobilizing the processing function comprises determining an improved performance with respect to the processing network based on mobilization of the processing function from the first processing node to the second processing node ([0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes.” [0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Thambidorai with the determination to mobilize a processing function as taught by Ryder in order “to reduce or eliminate management duties on behalf of the user” (Ryder [0005]).

Claim [[19]] 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thambidorai in view of Ryder as applied to Claim [[18]] 19 above, and further in view of Moon et al. (US PGPUB 2015/0358391; hereinafter “Moon”).
Claim [[19]] 20: (Currently Amended)
Thambidorai in view of Ryder teaches all the limitations of claim [[18]] 19 as described above. Thambidorai in view of Ryder does not teach the following, however, Moon teaches:
wherein the one or more messages comprise one or more events ([0108] “FIG. 11 is a flowchart of an example method 1100 for monitoring real-time event data streams for events and notifying stakeholders of such events. … The method 1100 includes determining 1102 an event to monitor for the application. The event may be a user-defined event input by a stakeholder of the application or may be an event predetermined by the application performance monitor 108. Next, the method 1100 sets a threshold for the event.” [0110] “the analyzer 206 may instruct the presentation module 208 (e.g., directly, via the messaging unit 204 with which the analyzer 206 is cooperating, etc.) to notify 1114 the stakeholder of the event in real-time, and the presentation module 208 may generate and transmit notification to the stakeholder,” wherein the “notification to the stakeholder” is the “one or more messages”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Thambidorai in view of Ryder with the event messages as taught by Moon since “there is a need for a solution that provides real-time, informative, and comprehensive application performance monitoring on cloud-based services” (Moon [0006]).

Response to Arguments
Applicant's arguments, see Pages 11-13 of the Remarks filed May 9, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-3, 5-10, 12-26, 28-33 and 35 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument regarding Claim 1, Page 12 Paragraph 3 of the Remarks, that “because Ryder does not teach or suggest anything with respect to determining an improved performance with respect to a third processing node within the processing network based on a mobilization of the processing function from the first processing node to the second processing node, Ryder also does not (and cannot) teach or suggest anything with respect to mobilizing the processing function from the second processing node to the third processing node within the processing network based on the improved performance as determined based on a mobilization of the processing function from the first processing node to the second processing node,” the Office respectfully disagrees. The Office would like to first draw the Applicant’s attention to the following citations in Ryder:
[0072] “A personal cloud can dynamically migrate data and services between different nodes of a personal cloud for any suitable reason.”
[0074] “a personal cloud can dynamically migrate services to improve the performance of the personal cloud. For example, a personal cloud can selectively activate the same service provided by different nodes based on the geographic proximity of a node to an end user or connection speed between nodes and an end user. The nodes with inactive services can then mirror or shadow the active node until the geographic proximity of the user changes.” 
[0075] “a personal cloud can migrate services and data based on performance or energy considerations of individual nodes. For example, nodes having low power consumption can be activated and used more intensively than less power efficient nodes.” 
[0077] “the personal cloud can determine whether a reason or criteria for migrating a service has been met (e.g., failure, request to remove a device, performance, replication or backup, energy use, or growth).”
The above citations show that Ryder teaches a method and system which enables access to content and services stored on the cloud, wherein the services can be dynamically migrated to different nodes to improve performance with regard to a client. As such, the Office contends that since Ryder teaches a service that is stored on a first node can be initially migrated from a first node to a second node in order to optimize performance and that the service can then be migrated from the second node to a third node at a later time to again optimize performance, i.e. when the client/user changes their geographic location, then it can be said that Ryder does teach and make obvious the above-cited limitation of Applicant’s Claim 1 regarding mobilization of the “processing function” to a “third processing node”. Furthermore, Ryder has also been shown to teach that the service can be migrated from the second node to a third node at a later time if conditions associated with the second node or third node change in such a manner in which migrating the service from the second node to the third node would optimize performance given those new conditions, i.e. the third node is assessed as more power efficient or having less load as compared to the second node, see Ryder [0075]. 
The Office further notes that the current limitations of Claim 1 do not impose a limit on the timing, or type, of "improved performance" in such a manner which would preclude the teachings of Ryder from teaching or making obvious the claim limitations.
Therefore, for the reasons discussed above, the Office maintains that Thambidorai in view of Ryder does teach and make obvious the limitations of Claim 1, including the newly amended limitation which recites, “mobilizing the processing function from the second processing node to the third processing node within the processing network based on the improved performance as determined based on a mobilization of the processing function from the first processing node to the second processing node”.

With respect to the Applicant’s further argument, Page 13 Paragraph 1 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Takeuchi et al. (US PGPUB 2018/0217875) discloses a data processing system including a plurality of application nodes capable of executing a program at a plurality of locations, wherein the program is transferred to different application nodes based on a plurality of improved performance considerations.
Raut et al. (US Patent 8,117,487) discloses a method and apparatus for proactively monitoring application health data, wherein an application is migrated from one node to another when current performance data values deviate from threshold values, thereby ensuring optimal application performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194

/UMUT ONAT/Primary Examiner, Art Unit 2194